USDC IN/ND case 2:19-cv-00048-JVB-JEM document 24 filed 03/11/19 page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

 ZACHARY R. COTTON,

      Plaintiff,

 v.                                                   Case No. 2:19-cv-00048-JVB-JEM

 ALLY FINANCIAL INC.;                                 Honorable Joseph S. Van Bokkelen
 DOVENMUEHLE MORTGAGE INC.;
 MB FINANCIAL BANK, N.A.;                             Honorable John E. Martin
 ONEMAIN FINANCIAL, INC.; and                         Magistrate Judge
 EQUIFAX INFORMATION SERVICES,
 LLC,

      Defendants.

                                 NOTICE OF SETTLEMENT

       Plaintiff, ZACHARY R. COTTON, hereby notifies the Court that Plaintiff and Defendant,

DOVENMUEHLE MORTGAGE INC., have reached settlement, and are in process of completing

the settlement agreement and filing a stipulation of dismissal. The parties request that the Court

retain jurisdiction for any matter relating to completing the settlement agreement and/or enforcing

the settlement agreement.

DATED: March 11, 2019                                       Respectfully submitted,

                                                            ZACHARY R. COTTON

                                                            By: /s/ Joseph S. Davidson

                                                            Joseph S. Davidson
                                                            Mohammed O. Badwan
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8181
                                                            jdavidson@sulaimanlaw.com
                                                1
USDC IN/ND case 2:19-cv-00048-JVB-JEM document 24 filed 03/11/19 page 2 of 2


                                              mbadwan@sulaimanlaw.com




                                     2
